 

CareView Communications, Inc. 8-K [crvw-8k_121718.htm]

 

Exhibit 10.14 

 

 

NINTH AMENDMENT TO MODIFICATION AGREEMENT

 

This NINTH AMENDMENT TO MODIFICATION AGREEMENT (this “Amendment”) is made and
entered into as of December 17, 2018 (the “Amendment Effective Date”), by and
among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Holdings”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and a wholly owned subsidiary of
Holdings (the “Borrower”), CAREVIEW OPERATIONS, L.L.C., a Texas limited
liability company (the “Subsidiary Guarantor”), and PDL INVESTMENT HOLDINGS, LLC
(as assignee of PDL BioPharma, Inc.), a Delaware limited liability company (both
in its capacity as the lender (“Lender”) and in its capacity as Agent (solely in
such capacity as Agent, the “Agent”)) under the Credit Agreement (as defined
below).

RECITALS

A.       

Reference is made to that certain Credit Agreement dated as of June 26, 2015,
among Holdings, the Borrower, the Lender and the Agent (as amended, supplemented
or modified as of the date hereof (the “Credit Agreement”), including pursuant
to that certain First Amendment to Credit Agreement dated as of October 7, 2015,
that certain Modification Agreement dated as of February 2, 2018 (the
“Modification Agreement”), that certain Second Amendment to Credit Agreement
dated as of February 23, 2018 (the “Second Amendment”), that certain Amendment
to Modification Agreement dated as of May 31, 2018 (the “First Modification
Amendment”), that certain Second Amendment to Modification Agreement dated as of
June 14, 2018 (the “Second Modification Amendment”), that certain Third
Amendment to Modification Agreement dated as of June 28, 2018 (the “Third
Modification Amendment”), that certain Third Amendment to Credit Agreement dated
as of July 13, 2018, that certain Fourth Amendment to Modification Agreement
dated as of August 31, 2018 (the “Fourth Modification Amendment”), that certain
Fifth Amendment to Modification Agreement dated as of September 28, 2018 (the
“Fifth Modification Amendment”), that certain Sixth Amendment to Modification
Agreement dated as of November 12, 2018 (the “Sixth Modification Amendment”),
that certain Seventh Amendment to Modification Agreement dated as of November
19, 2018 (the “Seventh Modification Amendment”) and that certain Eighth
Amendment to Modification Agreement dated as of December 3, 2018 (the “Eighth
Modification Amendment”)); capitalized terms used and not defined in this
Amendment shall have the meaning set forth in the Credit Agreement.

B.       

Pursuant to the Modification Agreement, as amended by the First Modification
Amendment, the Fifth Modification Amendment, the Sixth Modification Amendment,
the Seventh Modification Amendment and the Eighth Modification Amendment, the
parties agreed that the term, “Modification Termination Event” would mean the
earliest to occur of: (a) the occurrence of any Event of Default under any Loan
Documents that does not constitute a Covered Event; (b) the occurrence of any
Agreement Event of Default; (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice; and (d) December 31, 2018, subject to
the Lender’s right, in its sole discretion, to terminate the Modification Period
on July 31, 2018 and December 17, 2018 (with each such date permitted to be
extended by the Lender in its sole discretion).

C.       

The parties wish to enter into this Amendment to extend the first date referred
to in Recital B.(d) above from “December 31, 2018” until “January 31, 2019”.

D.       

Pursuant to the Modification Agreement, as amended by the Second Amendment, the
parties agreed that the Borrower shall obtain (i) at least $2,050,000 in net
cash proceeds from the issuance of Capital Stock (other than Disqualified Stock)
or Debt on or prior to February 23, 2018 (which obligation Borrower satisfied by
Holdings’ issuance of Debt pursuant to that certain Eighth Amendment to Note and
Warrant Purchase Agreement dated as of February 23, 2018) and (ii) an additional
$3,000,000 in net cash proceeds from the issuance of Capital Stock (other than
Disqualified Stock) or Debt on or prior to May 31, 2018 (resulting in aggregate
net cash proceeds of at least $5,050,000).

E.       

Pursuant to the First Modification Amendment, as amended by the Second
Modification Amendment, the Third Modification Amendment, the Fourth
Modification Amendment, the Fifth Modification Amendment, the Sixth Modification
Amendment, the Seventh Modification Amendment and the Eighth Modification
Amendment, the parties agreed, among other things, to provide that the Borrower
shall satisfy its obligation to obtain financing referenced in B. above by
obtaining: (i) at least $2,050,000 in net cash proceeds from the issuance of
Capital Stock (other than Disqualified Capital Stock) or Debt on or prior to
February 23, 2018; and (ii) an additional (A) $750,000 in net cash proceeds from
the issuance of Capital Stock (other than Disqualified Capital Stock) or Debt on
or prior to July 13, 2018 and (B) $750,000 in net cash proceeds from the
issuance of Capital Stock (other than Disqualified Capital Stock) or Debt on or
prior to December 17, 2018 (resulting in aggregate net cash proceeds of
$3,550,000).

 

   

 

F.       

The parties also wish to enter into this Amendment to extend the date referred
to in Recital E.(ii)(B) above from “December 17, 2018” until “January 31, 2019”.

G.       

Pursuant to the Modification Agreement, as amended, the parties agreed that
subject to the terms and conditions set forth therein, so long as no
Modification Termination Event shall have occurred, the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the end of the Modification Period and, for the
avoidance of doubt, that the Default Rate shall not apply during the
Modification Period.

H.       

The parties also wish to enter into this Amendment to defer the Borrower’s
interest payment that would otherwise be due to Lender on December 31, 2018
until January 31, 2019 (the end of the extended Modification Period as
referenced in Recital C above), and as such the parties will treat the deferral
of the interest payment as a “Covered Event”.

I.       

Pursuant to the Modification Agreement, as amended by the First Modification
Amendment, the Fifth Modification Amendment, the Sixth Modification Amendment,
the Seventh Modification Amendment and the Eighth Modification Amendment, the
parties also agreed that (i) the Lender shall have a right to terminate the
Modification Period (as defined in the Modification Agreement) on July 31, 2018
and December 17, 2018 (with each such date permitted to be extended by the
Lender in its sole discretion), and (ii) the Liquidity covenant set forth in the
Credit Agreement would be reduced to $1,525,000 during the Modification Period.

J.       

The parties also wish to enter into this Amendment to extend the date for Lender
to terminate the Modification Period from December 17, 2018 until January 31,
2019, and to further reduce the Liquidity covenant during the Modification
Period from $1,525,000 to $750,000.

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

Article I.
AMENDMENTs TO MODIFICATION AGREEMENT

Upon the Amendment Effective Date:

1.1       

Modification Period. Section 2 of the Modification Agreement, as amended by the
First Modification Amendment, the Fifth Modification Amendment, the Sixth
Modification Amendment, the Seventh Modification Amendment and the Eighth
Modification Amendment, is amended and restated in its entirety as follows:

“2.

Modification Period. Subject to the terms and conditions set forth herein, so
long as no Modification Termination Event (as defined below) shall have
occurred, each of the Agent and the Lender agrees that the occurrence and
continuance of any of the Covered Events shall not constitute Events of Default
from the Effective Date through the earliest to occur of any Modification
Termination Event (the “Modification Period”) and, for the avoidance of doubt,
that the Default Rate shall not apply during the Modification Period. As used
herein, “Modification Termination Event” shall mean the earliest to occur of:
(a) the occurrence of any Event of Default under any Loan Documents that does
not constitute a Covered Event; (b) the occurrence of any Agreement Event of
Default (as defined below); (c) the Lender’s delivery to Holdings and the
Borrower of a Lender Termination Notice (as defined below); and (d) January 31,
2019, subject to the Lender’s right, in its sole discretion, to terminate the
Modification Period on July 31, 2018 and January 31, 2019 (with each such date
permitted to be extended by the Lender in its sole discretion). Notwithstanding
any other provision of this Modification Agreement or any other Loan Document,
all principal and interest otherwise due to Lender through the end of the
Modification Agreement shall be due and payable at the end of the Modification
Period and if not paid in full in Cash at that time shall bear interest at the
Default Rate from and after the end of the Modification Period.”

 2 

 

1.2       

Deadline for Raising Monies. The first sentence of Section 5(a) of the
Modification Agreement, as previously amended by the Second Amendment, the First
Modification Amendment, the Second Modification Amendment, the Third
Modification Amendment, the Fourth Modification Amendment, the Fifth
Modification Amendment, the Sixth Modification Amendment, the Seventh
Modification Amendment and the Eighth Modification Amendment, is amended and
restated in its entirety as follows:

“(a) The Borrower shall obtain: (i) at least $2,050,000 in net cash proceeds
from the issuance of Capital Stock (other than Disqualified Capital Stock) or
Debt on or prior to February 23, 2018; and (ii) an additional (A) $750,000 in
net cash proceeds from the issuance of Capital Stock (other than Disqualified
Capital Stock) or Debt on or prior to July 13, 2018 and (B) $750,000 in net cash
proceeds from the issuance of Capital Stock (other than Disqualified Capital
Stock) or Debt on or prior to January 31, 2019 (resulting in aggregate net cash
proceeds of $3,550,000); provided that all such Debt described in clauses (i)
and (ii) shall be subordinated to the Loans under the Credit Agreement on terms
satisfactory to the Lender in its sole discretion.”

1.3       

Additional Covered Event. Recital C of the Modification Agreement is amended and
restated in its entirety as follows:

“C.

Pursuant to the Binding Term Sheet, the parties agreed that: (i) the Borrower
would not make the principal payment due under the Credit Agreement on December
31, 2017 until the end of the Modification Period, (ii) the Borrower would not
pay the principal installments due at the end of each calendar quarter during
the Modification Period, and (iii) because the Borrower’s Liquidity was
anticipated to fall below $3,250,000, the Liquidity required during the
Modification Period would be lowered; and the parties have further agreed that
(iv) the Borrower will not make the interest payment due under the Credit
Agreement on December 31, 2018 until the end of the Modification Period (items
(i), (ii), (iii) and (iv), collectively, the “Covered Events”). The Lender, the
Agent, Holdings, the Borrower and the Subsidiary Guarantor wish to enter into
this Agreement to set forth the terms and conditions pursuant to which the
parties will address the Covered Events.”

1.4       

Liquidity. Section 5(b) of the Modification Agreement is amended and restated in
its entirety as follows:

“(b) The Borrower shall not suffer or permit Liquidity to be less than $750,000
at any time. For the avoidance of doubt, any breach of the Liquidity covenant
set forth in Section 7.16 of the Credit Agreement during the Modification Period
shall not constitute an Event of Default under the Credit Agreement, Agreement
Event of Default or Modification Termination Event so long as Borrower does not
suffer or permit Liquidity to be less than $750,000 at any time.”

Article II.
REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lender to enter into this Amendment, each
of Holdings, the Borrower and the Subsidiary Guarantor hereby represents and
warrants to the Agent and the Lender that as of the date hereof, both prior to
and after giving effect to this Amendment:

2.1       

Organization. Holdings is a corporation validly existing and in good standing
under the laws of the State of Nevada; the Borrower is a corporation validly
existing and in good standing under the laws of the State of Texas; and each
other Loan Party and each of its Subsidiaries is duly organized, validly
existing and in good standing (as applicable) under the laws of the jurisdiction
of its incorporation or organization. Each Loan Party has all power and
authority and all material governmental approvals required for the ownership and
operation of its properties and the conduct of its business as now conducted and
as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 3 

 

2.2       

Due Authorization. The execution, delivery and performance of this Amendment,
and the performance of its obligations under the Modification Agreement and
Credit Agreement, each as amended hereby, have been duly authorized by all
necessary action on the part of each Loan Party that is a party hereto.

2.3       

No Conflict. The execution, delivery and performance of this Amendment by each
Loan Party that is a party hereto and the consummation of the transactions
contemplated hereby do not and will not (a) require any consent or approval of,
or registration or filing with or any other action by, any Governmental
Authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of material
Applicable Law, (ii) the charter, by-laws, limited liability company agreement,
partnership agreement or other organizational documents of any Loan Party or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of Holdings, the Borrower or any other Loan Party
(other than Permitted Liens and Liens in favor of the Agent created pursuant to
the Collateral Documents).

2.4       

Incorporation of Representations and Warranties from Loan Documents. Each
representation and warranty by each Loan Party that is a party hereto contained
in the Modification Agreement, the Credit Agreement or in any other Modification
Document or Loan Document to which such Loan Party is a party is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the date hereof (or as of a specific earlier
date if such representation or warranty expressly relates to an earlier date).

2.5       

No Default. Both prior to and after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing, and no Default or Event of
Default will result from the execution and delivery of this Amendment and the
consummation of the transactions contemplated herein.

2.6       

Validity; Binding Nature. This Amendment has been duly executed by each Loan
Party that is a party hereto, and each of (i) this Amendment, (ii) the
Modification Agreement as amended hereby and (iii) the Credit Agreement as
amended hereby is the legal, valid and binding obligation of each Loan Party
that is a party hereto, enforceable against such Person in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

Article III.
MISCELLANEOUS

3.1       

Modification and Loan Document. This Amendment is a Modification Document and
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

3.2       

Effect of Amendment. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect, the rights and remedies of the parties to the Credit Agreement
and shall not alter, modify, amend or in any way affect any of the terms or
conditions contained therein, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to any future consent with respect to, or
waiver, amendment, modification or other change of, any of the terms or
conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

3.3       

Reaffirmation. Each of Holdings, the Borrower and the Subsidiary Guarantor
hereby reaffirms its obligations under each Modification Document and Loan
Document to which it is a party. Each of Holdings, the Borrower and the
Subsidiary Guarantor hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Guarantee and Collateral Agreement or any
other Loan Document, to the Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof.

 4 

 

3.4       

Fees and Expenses. The Borrower agrees to pay within five Business Days of the
Amendment Effective Date, by wire transfer of immediately available funds to an
account of the Agent designated in writing, reimbursement from the Borrower of
all costs and expenses incurred by the Agent and the Lender in connection with
this Amendment, including any and all fees payable or owed to Gibson, Dunn &
Crutcher LLP in connection with the drafting, negotiation, and execution of this
Amendment.

3.5       

Counterparts. This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

3.6       

Construction; Captions. Each party hereto hereby acknowledges that all parties
hereto participated equally in the negotiation and drafting of this Amendment
and that, accordingly, no court construing this Amendment shall construe it more
stringently against one party than against the other. The captions and headings
of this Amendment are for convenience of reference only and shall not affect the
interpretation of this Amendment.

3.7       

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns (as
permitted under the Credit Agreement).

3.8       

GOVERNING LAW. THIS AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO,
AND ANY CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

3.9       

Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

3.10       

Release of Claims. In consideration of the Lender’s and Agent’s agreements
contained in this Amendment, each of Holdings, the Borrower and the Subsidiary
Guarantor hereby releases and discharges the Lender and the Agent and their
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all other claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which Holdings, the Borrower or the Subsidiary Guarantor ever had or
now has against the Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of the Agent, any
Lender or any other Released Person relating to the Modification Agreement or
Credit Agreement or any other Modification Document or Loan Document on or prior
to the date hereof.

[Signature page follows]

 

 5 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation, as Holdings     By: /s/
Steven G. Johnson     Name:  Steven G. Johnson     Title:    President and Chief
Executive Officer         CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation,
  as Borrower       By: /s/ Steven G. Johnson     Name:  Steven G. Johnson    
Title:    President and Chief Executive Officer         CAREVIEW OPERATIONS,
L.L.C.,   a Texas limited liability company,   as Subsidiary Guarantor       By:
/s/ Steven G. Johnson     Name:  Steven G. Johnson     Title:    President and
Chief Executive Officer

 

 

[Signature Page to Ninth Amendment to Modification Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company, as Agent
    By: /s/ Christopher Stone     Name: Christopher Stone     Title:   CEO and
Treasurer         PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability
company,   as Lender   By: /s/ Christopher Stone     Name:  Christopher Stone  
  Title:    CEO and Treasurer

 

 

[Signature Page to Ninth Amendment to Modification Agreement]

 

 



 

 